DETAILED ACTION
	This action is made in response to the RCE filed on Nov. 12, 2020.  
Claims 1-20 are pending.  Claims 1, 9, and 18 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Nov. 12, 2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.

Allowable Subject Matter
Claims 18-20 have been previously indicated as containing allowable subject matter.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rolston et al. (USPPN: 2010/0211872; hereinafter Rolston) in view of Ewing, JR. et al. (USPPN: 2011/0296351; hereinafter Ewng) in further view of O’Clair et al. (USPPN: 2006/0271531; hereinafter O’Clair).
As to claim 1, Rolston teaches A method of content object rendering (e.g., see Abstract), the method comprising:
executing, on a processor of a computing device, instructions that cause the computing device to perform operations (e.g., see Fig. 2), the operations comprising: 
defining a z-axis for a user interface (e.g., see [0040]); 
defining a set of layers positioned along the z-axis (e.g., see Fig. 3, [0036]-[0038] wherein a plurality of items are arranged as a stack (i.e., layers)); 
ranking a set of content objects based upon display criteria defining an ordering for which content objects are to be displayed (e.g., see [0036], [0073], wherein the content items in the stacks of content can be ordered (i.e., ranked) so that they are more recently accessed, time, or other suitable order); 
assigning one or more content objects of the set of content objects to layers of the set of layers according to an ordering derived from ranks assigned to the content objects (e.g., see Figs. 7-8, [0036], [0037], [0073] wherein the content items are added to the stack in a particular order and displayed); 
rendering the user interface on a display of the computing device, wherein content objects within layers below a top layer are not displayed (e.g., see Figs. 7-8, [0076] wherein content in the lower level stacks are not displayed); and 
in response to receiving user input for a content object within the top layer, modifying the user interface to display a first content object within a first layer positioned below the top layer along the z-axis (e.g., see Fig. 7, [0069], [0076] wherein a lower level content item (i.e., layer along the z-axis) is displayed at the top of the stack in response to user input).  
Rolston does not expressly show the features discussed below.  However, in the same field of endeavor of graphical user interfaces, Ewing teaches defining a bottom layer along the z-axis below the set of layers (see e.g. Rolston [0036], [0073], wherein the content items in the stacks of content can be ordered (i.e., ranked) also see Ewing para [33]-[35] – the bottom layer can be the lowest ranked content item); in response to receivinq second user input comprisinq a swipe qesture (see e.g. Fig. 6C para [25] [30] – “Moving the stacks horizontally or vertically, such as by using swipes, dragging or panning the stacks, moves a focus of the user interface from one element type to another,”) in a first direction items contained in the stack associated with that name could be representations of albums of photos, individual photos, and so forth. The user interface architecture may also be hierarchical.” – The content object can be a single photo.), within a second layer, displayed in the user interface, modifyinq the user interface to transition from displayinq the third content object to displaying a fourth content object within the bottom layer (see e.g. Fig. 6C para [33]-[35]– “if only five items 106 are in the stack 108,” the current layer is the fourth layer, then the next layer will be the bottom layer, i.e. the bottom layer. ); and in response to receiving third user input comprising a swipe gesture in the first direction across at least some of the fourth content object within the bottom layer, modifying the user interface to transition from displaying the fourth content object to displaying the content object within the top layer (see e.g. Fig. 6C para [35] [62] – “Furthermore, in some implementations, when the end of the stack 108 is reached, the stack 108 may loop back so that the first item 106-1 may be presented again to the viewer thereby restarting the stack 108.””the user is able to reverse the direction of scrolling at any point in time so that the stack 802 and the stacks 804 and 806 appear to move inward along the z-axis, away from the user, rather than outward from the user interface.” – the bottom layer transition to the top layer).  Both Rolston and Ewing are directed to stack interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed 
While Rolston-Ewing teaches ranking the content object such that a content object is higher than a second content object (e.g., see [0036], [0073] teaching ranking the content objects), Rolston fails to explicitly teach the ranking is based upon the first content object more closely matching the search performed using the user interface than the second content object; and determining a set of content objects based upon a determination that the set of content objects have representations in a first map interface populated with location markers based upon a search performed using the user interface.
However, in the same field of endeavor of graphical user interfaces, O’Clair teaches determining a set of content objects based upon a determination that the set of content objects have representations in a first map interface populated with location markers based upon a search performed using the user interface (e.g., see Figs. 1, 12, Abstract, [0040], [0043], [0065] teaching a map interface populated with locational markers of pizza shops based upon a user searching for pizza.  Which is consistent with at least [0004] of Applicant’s originally filed specification); and the ranking comprising ranking a first content object higher than a second content object based upon the first content object more closely matching the search performed using the user interface than the second content object (e.g., see [0044], [0046], [0057], teaching that items are ranked based on their relevance to the user search terms within the mapped location).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rolston-Ewing in view of O’Clair in order to present more relevant data to a user by including content on a search queries and location information (e.g., see [0021] of O’Clair).
As to claim 2, the rejection of claim 1 is incorporated.  Rolston-Ewing-O’Clair further teaches in response to receiving second user input for a currently displayed content object, modifying the user interface to display a second content object within a second layer below the first layer along the z-axis (e.g., see [0069] wherein the user can navigate to any content item within the stack).  
As to claim 3, the rejection of claim 2 is incorporated.  Rolston-Ewing-O’Clair further teaches wherein the modifying the user interface to display a second content object comprises: replacing the display of the first content object with the second content object (e.g., see [0069], [0076] wherein the item that is navigated to appears at the front of the stack).  Y10481US00 28  
As to claim 4, the rejection of claim 1 is incorporated.  Roston-Ewing-O’Clair further teaches after the modifying the user interface to transition from displaying the fourth content object to displaying the content obiect within the top layer in response to receivinq the third user input: in response to receiving fourth user input comprising a swipe gesture in the first direction across at least some of the content object within the top layer, modifying the user interface to transition from displaying the content object to displaying the first content object within the first layer (see e.g. Ewing para [35] [62] – the user is able to reverse the direction of scrolling at any point in time so that the stack 802 and the stacks 804 and 806 appear to move inward along the z-axis, away from the user, rather than outward from the user interface.” – Because the disclosed loop, user can go from top layer to bottom layer or from top layer to the first layer.)
As to claim 5, the rejection of claim 1 is incorporated.  Rolston-Ewing-O’Clair further teaches wherein the user input comprises a touch gesture displacing the content object away from a horizontal and vertical position of the first content object (e.g., see Fig. 8, [0088] teaching input for displacing the content outside of an active region, which is consistent with a horizontal and vertical position as described in at least [0069] of Applicant’s originally filed specification).  
As to claim 6, the rejection of claim 4 is incorporated.  Rolston-Ewing-O’Clair further teaches after the modifying the user interface to transition from displaying the content object to displaying the first content object within the first layer: in response to receiving fifth user input comprising a swipe gesture in the first direction across at least some of the first content obiect within the first layer, modifyinq the user interface to transition from displaying the first content object to displaying another content object within another layer positioned below the first layer along the z- axis (see e.g. Ewing para [35] [62] – “the user is able to reverse the direction of scrolling at any point in time so that the stack 802 and the stacks 804 and 806 appear to move inward along the z-axis, away from the user, rather than outward from the user interface.” – )
As to claim 7, the rejection of claim 1 is incorporated, Rolston-Ewing-O’Clair determining at least one of text associated with the user interface, an imaqe associated with the user interface or metadata associated with the user interface (see [0069] the user can navigate to any content item within the stack and Ewing para [26] - “items contained in the stack associated with that name could be representations of albums of photos, individual photos, and so forth. The user interface architecture may also be hierarchical.”).
As to claim 8, the rejection of claim 7 is incorporated.  Rolston-Ewing-O’Clair further teaches analyzing the at least one of the text, the image, or the metadata; and identifying a context of the user interface based upon the analyzing (e.g., see e.g. O’Clair [0040], [0044], teaching determining the context based on data associated with searched keywords and location information – the motivation to combine O’Clair and Rolston is discussed above with respect to claim 1.).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rolston in further view of Freund et al. (USPN: 9,658, 739; hereinafter Freund) and Ewing.
As to claim 9, Rolston teaches A method of content object rendering (e.g., see Abstract), the method comprising:
executing, on a processor of a computing device, instructions that cause the computing device to perform operations (e.g., see Fig. 2), the operations comprising: 
defining a z-axis for a user interface (e.g., see [0040]); 
defining a set of layers positioned along the z-axis (e.g., see Fig. 3, [0036]-[0038] wherein a plurality of items are arranged as a stack (i.e., layers)); 
ranking a set of content objects based upon display criteria defining an ordering for which content objects are to be displayed (e.g., see [0036], [0073], wherein the content items in the stacks of content can be ordered (i.e., ranked) so that they are more recently accessed, time, or other suitable order); 
assigning one or more content objects of the set of content objects to layers of the set of layers according to an ordering derived from ranks assigned to the content objects (e.g., see Figs. 7-8, [0036], [0037], [0073] wherein the content items are added to the stack in a particular order and displayed); 
rendering the user interface on a display of the computing device, wherein content objects within layers below a current layer are not displayed (e.g., see Figs. 7-8, [0076] wherein content in the lower level stacks are not displayed); and 
in response to receiving user input for a content object within the current layer, modifying the user interface to display a first content object within a first layer positioned below the current layer along the z-axis (e.g., see Fig. 7, [0069], [0076] wherein a lower level content item (i.e., layer along the z-axis) is displayed at the top of the stack in response to user input).  
e.g., see [0036], [0073] teaching ranking the content objects) and further teaches ranking objects according to a recentness (i.e., relevant today but less relevant tomorrow) and ranking based on an ordered likelihood of use, Rolston fails to explicitly teach the ranking is based upon the first content object being designated a transient content object and the second content object being designated a permanent content object.
However, in the same field of endeavor of graphical user interfaces, Freund teaches ranking comprising ranking a first content object higher than a second content object based upon the first content object being designated a transient content object and the second content object being designated a permanent content object (e.g., see Fig. 3C, 5:20-33; 9:51-67; 10:54-60; 13:15-17, 55-65 teaching ranking content objects such that those objects which are currently relevant (i.e. transient content object, which is consistent with [0051] of Applicant’s originally filed specification) are ranked higher than others such as a messaging application (i.e., permanent content object)).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rolston in view of Freund in order to present data that is of more relevance to the user (e.g., see 1:25 of Freund).
Rolston teaches defining a bottom layer along the z-axis below the set of layers (e.g., see [0072] determining an end of a stack).  While Rolston teaches navigating a stack, Rolston fails to teach the feature discussed below.  However, Ewing teaches in response to receiving second user input comprising a swipe gesture in a first direction across at least some of a third content object, within a second layer, displayed in the Furthermore, in some implementations, when the end of the stack 108 is reached, the stack 108 may loop back so that the first item 106-1 may be presented again to the viewer thereby restarting the stack 108.””the user is able to reverse the direction of scrolling at any point in time so that the stack 802 and the stacks 804 and 806 appear to move inward along the z-axis, away from the user, rather than outward from the user interface.” – the bottom layer transition to the top layer).  Both Rolston-Freund and Ewing are directed to stack interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Rolston-Freund and Ewing in front of them to modify the system of Rolston-Freund to include the above feature.  The motivation to combine Rolston-Freund and Ewing comes from Ewing.  Ewing discloses 
As to claim 10, the rejection of claim 9 is incorporated.  Rolston further teaches defining a second set of layers along the z-axis, wherein the set of layers correspond to a first horizontal and vertical position within the user interface and the second set of layers correspond to a second horizontal and vertical position within the user interface (e.g., see Figs. 6-8, [0081] teaching that multiple stacks in different regions can be displayed).  

As to claim 11, the rejection of claim 9 is incorporated.  Rolston-Freund further teach wherein the first content object being designated a transient content object corresponds to the first content object having a decreasing level of relevancy over a period of time and the second content object being designated a permanent content object corresponds to the second content object maintaining a level of relevancy over the period of time (e.g., see Fig. 3, 13:35-65 teaching objects that are currently relevant (i.e. decreasing level of relevancy over time) are ranked higher than others such as a messaging application (i.e., maintaining level of relevancy). e.g., see also [0036] of Rolston wherein the stack content is ranked according to recentness (i.e., relevant today but less relevant tomorrow, which is consistent with [0051] of Applicant’s originally filed specification and [0038] wherein the content cards can be arranged in an order of likelihood of use (e.g., does not lose relevancy of use, which is consistent with [0051] of applicant’s originally filed specification).

As to claim 12, the rejection of claim 9 is incorporated.  Rolston-Freund further teaches wherein the current layer comprises a first type of content objet, the first layer comprises a second type of content object, and the second layer of the set of layers comprises a third type of content object (e.g., see [0020], [0022], [0031] of Rolston  teaching the cards of each stack can be of different types.  See also 15:20 of Freund wherein each graphical element can be of differing types of content).

As to claim 13, the rejection of claim 12 is incorporated.  Rolston-Freund further teach wherein at least one of the first type of content object, the second type of content object or the third type of content object corresponds to at least one of create a calendar entry command interface, a post to social network command interface, and a send email command interface or a video (e.g., see [0020] of Rolston teaching the cards can be of a calendar entry, a contact, a video file, email, etc. See also Fig. 3, 14:20 of Freund teaching each graphical element can be a type of application and accessible to all functionalities of the respective application, the applications including a calendar, email, social network).

As to claim 14, the rejection of claim 13 is incorporated.  Rolston-Freund further teaches wherein the first type of content object is different than the second type of content object and the third type of content object, and the second type of content object is different than the third type of content object (e.g., see [0020], [0022], [0031] of Rolston  teaching the cards of each stack can be of different types.  See also 15:20 of Freund wherein each graphical element can be of differing types of content).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolston, Freund, and Ewing, as applied above, in further view of Krishnaraj et al. (USPPN: 2011/0126156; hereinafter Krishnaraj)
As to claim 15, the rejection of claim 9 is incorporated.  Rolston further teaches ranking content objects for display along the z-axis of the user interface (e.g., see [0036], [0073], wherein the content items in the stacks of content can be ordered (i.e., ranked) so that they are more recently accessed, time, or other suitable order).
While Rolston teaches arranging/ordering (i.e., ranking of the content items), Rolston fails to explicitly teach ranking content objects for display along an x-axis of the user interface.
However, in the same field of endeavor of graphical user interfaces, Krishnaraj teaches clustering/stacking of content items such that the clusters/stacks are arranged in a grid pattern having a particular order and thus teach ranking content objects for display along an x-axis of the user interface (e.g., see Figs. 2, 3, 10, [0083] arranging clusters of items in a grid pattern in chronological order (i.e., ranking along the x and y axes of the user interface)).  Accordingly, it would have been obvious to modify Rolston-Freund-Ehring in view of Krishnaraj to easily organize and navigate a large subset of data (e.g., see Abstract).
  
As to claim 16, the rejection of claim 15 is incorporated.  Krishnaraj further teaches ranking content objects for display along a y-axis of the user interface (e.g., see Figs. 2, 3, 10, [0083] arranging clusters of items in a grid pattern in chronological order (i.e., ranking along the x and y axes of the user interface)).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolston, Freund, and Ewing as applied above, in further view of Bradski et al. (USPPN: 2016/0026253; hereinafter Bradski)
As to claim 17, the rejection of claim 9 is incorporated.  Rolston fails to teach rendering the user interface as an augmented reality user interface of a location, wherein the z-axis corresponds to a depth of the location.  
However, in the same field of endeavor of graphical user interfaces, Bradski teaches rendering the user interface as an augmented reality user interface of a location, wherein the z-axis corresponds to a depth of the location (e.g., see Fig. 95C, [1512]-[1514] teaching an augmented reality user interface of a location wherein the z-axis corresponds to the depth of the environment location).  Accordingly, it would have been obvious to modify the content rendering of Rolston-Freund-Ewing with the augmented reality interface of Bradski to provide for a navigational user interface for facilitating virtual reality and/or augmented reality interaction for one or more users (e.g., see [0017] of Bradski).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pei Yong Weng whose telephone number is 571-270-1662 and whose electronic mail address is peiyong.weng@uspto.gov.  The examiner can normally be reached on Monday through Fridays 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEI YONG WENG/Primary Examiner, Art Unit 2179